Colt, J.
The petitioner has only a life estate in the premises of which he seeks partition. He is tenant in common for life with his brother Henry B. Judkins. The partition, therefore, can extend only to the interest of which they are seised, and does not affect the rights of those who may have title to the remainder. The devise under which the life tenants claim was upon a condition subsequent, which requires them to take good care of the premises, and restrains them from committing waste; but until there has been a breach of the condition, they have all the rights of tenants of the freehold for life. Gen. Sts. a. 136, §§ 3, 4.

Judgment for partition of the estate for life only.